DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), Patent Cooperation Treaty No. PCTIB 2016054562 (dated 07/29/2016), CTIB 2016054732 (dated 08/05/2016), PCTIB 2017050985 (dated 02/22/2017), PCTIB 2017053993 (dated 07/01/2017) have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2018 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections to the Claims 

Claims 1-7, 42, 49-50 are objected to because of the following informalities:  The ‘;’ need to be replaced with ‘.’ at the end of each claim to indicate the end of the claims.  Appropriate correction is required.
Claim 5 is duplicated claim of claim 4, thus when two claims in an application comply with the requirements of 35 U.S.C. 112(d) but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75  as being a substantial duplicate of the allowed claim. Request to cancel claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
	

Claims 1-7, 42, 49-50 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-7, 42, 49-50 and 59, trademark or tradename ‘CHAN FRAMEWORK’ is used in the claims as a limitation to identify or describe a particular material or product, thus the claims does not comply with the requirements of the 35 U.S.C. 112 (b).
Regarding claim 49, trademark or tradename ‘CHAN FRAMEWORK LANGUAGE’ is used in the claims as a limitation to identify or describe a particular material or product, thus the claims does not comply with the requirements of the 35 U.S.C. 112 (b).
Claim 1 recites the limitation “the basic unit” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim; Further, claim 1 recites the limitation “according the design and schema chosen for processing for the purpose of encoding and decoding, Code Unit being classified primarily by the maximum possible number of data values a Code Unit is defined to hold or to represent, i.e., the value size of a Code Unit, where each of the possible unique values of a Code Unit could have the same bit size or different bit sizes; and Code Unit then being classified by the number of bits all the possible unique data values altogether of a Code Unit occupy, i.e., the sum of the bit size of each of the possible unique data values of a Code Unit takes up; and Code Unit being further classified by the Head Design, i.e. whether it is of 0 Head Design or 1 Head Design” in line 5-8 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 5-6 recites the limitation “according to the design and schema”. There is insufficient antecedent basis for this limitation in the claims.
Claim 59, recites "Coders", in line 1 of the claim. It is not clear to the limitation "Coders" is referring to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 59 is directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
Regarding claim 59, the phrase “Coders” is not defined exclusively in application’s specification. The claim does not describe hardware which executes each of the claimed steps, which is required for a system claim to be statutory. Accordingly, these claims are rejected as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 42, 49 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (10,628,255 B1) in view of Horsley (U.S. Patent NO. 5,260,693), and further in view of Willner et al. (U.S. Pub. No. 2017/0250707 A1).
Regarding Claim 1, Steiner teaches CHAN FRAMEWORK, method of creating order out of digital data information, whether random or not, being characterized by an order of data or a data order or a data structure or a data organization created from any digital data set, whether random or not, consisting of Code Unit as the basic unit of bit container containing binary- bits of a digital data set for use (the encoding flow which includes the encoding of each dimension and computation of the CRC signature is illustrate in FIG. 7, input data is fed to CRC computation module 71 and to each one of the interleaver DO 72, interleaver DO 73 and interleaver DO 74, the interleaver of each dimension stand for the re-ordering of the data, which 
Steiner does not explicitly disclose: according to the design and schema chosen for processing for the purpose of encoding and decoding, Code Unit being classified primarily by the maximum possible number of data values a Code Unit is defined to hold or to represent, i.e., the value size of a Code Unit, where each of the possible unique values of a Code Unit could have the same bit size or different bit sizes; and Code Unit then being classified by the number of bits all the possible unique data values altogether of a Code Unit occupy, i.e., the sum of the bit size of each of the possible unique data values of a Code Unit takes up; and Code Unit being further classified by the Head Design, i.e. whether it is of 0 Head Design or 1 Head Design.
Horsley teaches: according to the design and schema chosen for processing for the purpose of encoding and decoding, Code Unit being classified primarily by the maximum possible number of data values a Code Unit is defined to hold or to represent, i.e., the value size of a Code Unit, where each of the possible unique values of a Code Unit could have the same bit size or different bit sizes (array BitPattern 401 contains the length of the corresponding encoding in array BitPattern, for example, the fifth entry in array BitPattern, ‘1100’ has a length of 4 as indicated by array entry size [4], in a preferred embodiment, array BitPattern contains 16-bit entries, which limit the maximum encoding to 16, col. 6, line 48-55; in conjunction with the teaching of Steiner as separating the input payload for encoding into N-portions (data segments), the portions do not have to be in equal size, each portion may include an independent application data, for example, each data portion can be a sector of 512Bytes, for each portion a CRC signature is computed, and is used for interleaving and encoding, col. 7, line 40-46, it teach according to the design and schema chosen for processing for the purpose of encoding and decoding, Code Unit being i.e., the value size of a Code Unit, where each of the possible unique values of a Code Unit could have the same bit size or different bit sizes’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP § 2106 Section II(C), MPEP 2111.04 [R-3]); and Code Unit then being classified by the number of bits all the possible unique data values altogether of a Code Unit occupy, i.e., the sum of the bit size of each of the possible unique data values of a Code Unit takes up (the routine start with a sorted array of frequency counts for all the symbols to be encoded, col. 4, line 45-46; the routine sets variable Total to the sum of all entries in array counts, in a preferred embodiment, to prevent an overflow, the routine divides all counts in the array Counts by two and recalculates the total, when the variable Total is larger than 26000; further noted, ‘i.e., the sum of the bit size of each of the possible unique data values of a Code Unit takes up’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include according to the design and schema chosen for processing for the purpose of encoding and decoding, Code Unit being classified primarily by the maximum possible number of data values a Code Unit is defined to hold or to represent, i.e., the value size of a Code Unit, where each of the possible unique values of a Code Unit could have the same bit size or different bit sizes; and Code Unit then being classified by the number of bits all the possible unique data values altogether of a Code Unit occupy, i.e., the sum of the bit size of each of the possible unique data values of a Code Unit takes up; and Code Unit being further classified by the Head Design, i.e. whether it is of 0 Head Design or 1 Head Design into encoding/decoding method of Steiner.
Motivation to do so would be to include according to the design and schema chosen for processing for the purpose of encoding and decoding, Code Unit being classified primarily by the maximum possible number of data values a Code Unit is defined to hold or to represent, i.e., the value size of a Code Unit, where each of the possible unique values of a Code Unit could have the same bit size or different bit sizes; and Code Unit then being classified by the number of bits all the possible unique data values altogether of a Code Unit occupy, i.e., the sum of the bit size of each of the possible unique data values of a Code Unit takes up; and Code Unit being 
Steiner as modified by Horsley do not explicitly disclose: whereby Code Unit of a certain value size under CHAN FRAMEWORK having different definitions and versions according to embodiments.
Willner teaches: whereby Code Unit of a certain value size under CHAN FRAMEWORK having different definitions and versions according to embodiments (encoding different versions of the video content in accordance with different decoding-complexity with different decoding-complexity profiles, for example, consider a situation where there are three versions ofHEVC high definition video content envisioned to be encoded in accordance with three different decoding-complexity points (not necessarily at different bitrates), further, let version A of the bitstream be associated with the lowest decoding complexity, version B with medium decoding complexity, and version C with maximum decoding complexity, the information on decoding complexity of each version can be contained in the manifest file (play list file in HLS and MPD in DASH), or in parameter sets. In one embodiment, a single core target decoding device or client could choose to consume version A, a dual core target decoding device or client choose version B, and a quad-core target device or client choose version C, paragraph [0192]; also see paragraph [0199]-[0204] and paragraph [0207]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include whereby Code Unit of a certain value size under CHAN 
Motivation to do so would be to include whereby Code Unit of a certain value size under CHAN FRAMEWORK having different definitions and versions to provide a method and apparatus that encode video with consideration given to the decoding complexity to be performed by the target decoding device (Willner, paragraph [0010])
Regarding Claim 2, Steiner as modified by Horsley and Willner teach the method of encoding/decoding as explain in the rejection of claim 1, also teach method of creating order out of digital data information, whether random or not, being characterized by an order of data or a data order or a data structure or a data organization created from any digital data set, whether random or not, consisting of Processing Unit(s) which is made up by a certain number of Code Units as sub-units according to the design and schema chosen for processing for the purpose of encoding and decoding (Steiner, Fig. 7 illustrates multiple sub-units encoders and Fig. 8 illustrate multiple sub-units decoders and Willner, fig. 5, paragraph [0083] illustrate multiple coding units 502 from dividing from item 402).
Regarding Claim 3, Steiner as modified by Horsley and Willner teach the method of encoding/decoding as explain in the rejection of claim 1, also teach method of creating order out of digital data information, whether random or not, being characterized by an order of data or a data order or a data structure or a data organization created from any digital data set, whether random or not, consisting of Super Processing Unit(s) which is made up by a certain number of Processing Unit(s) as sub-units according to the design and schema chosen for processing for the purpose of encoding and decoding (Steiner, Fig. 7 and 8 illustrate multiple component units for processing data in process of encoding and decoding, which read on method of creating order out 
Regarding Claim 4, Steiner as modified by Horsley and Willner teach the method of encoding/decoding as explain in the rejection of claim 1, also teach method of creating order out of digital data information, whether random or not, being characterized by an order of data or a data order or a data structure or a data organization created from any digital data set, whether random or not, consisting of Unencoded Code Unit which is made up by a certain number of binary bits, which do not make up to the size of one Processing Unit, thus left as un-encoded or left as it is according to the design and schema chosen for processing for the purpose of encoding and decoding (Horsley teaches if the encoding bit size is greater than 16, then the corresponding symbol is not encoded, col. 9, line 66-68, noted the ‘not encoded’ symbol is interpreted as left as un-encoded).
Regarding Claim 5, Steiner as modified by Horsley and Willner  teach the method of encoding/decoding as explain in the rejection of claim 1, further teach method of creating order out of digital data information, whether random or not, being characterized by an order of data or a data order or a data structure or a data organization created from any digital data set, whether random or not, consisting of Un-encoded Code Unit which is made up by a certain number of binary bits, which do not make up to the size of one Processing Unit, thus left as un-encoded or left as it is according to the design and schema chosen for processing for the purpose of encoding and decoding (Horsley teaches if the encoding bit size is greater than 16, then the corresponding 
Regarding Claim 6, Steiner as modified by Horsley and Willner teach the method of encoding/decoding as explain in the rejection of claim 1, also teach method of creating order out of digital data information, whether random or not, being characterized by an order of data or a data order or a data structure or a data organization created from any digital data set, whether random or not, consisting of traits or characteristics or relations that are derived from Code Unit(s), Processing Unit(s), Super Processing Unit(s) and Un-encoded Code Unit as well as their combination in use according to the design and schema chosen for processing for the purpose of encoding and decoding (Steiner, Fig. 7 and 8 illustrate multiple component units for processing data in process of encoding and decoding, which read on method of creating order out of digital data information, whether random or not, being characterized by an order of data or a data order or a data structure or a data organization created from any digital data set, whether random or not, consisting of traits or characteristics or relations that are derived from Code Unit(s), Processing Unit(s), Super Processing Unit(s) as claimed; while Horsley teaches if the encoding bit size is greater than 16, then the corresponding symbol is not encoded, col. 9, line 66-68, noted encoded symbol is interpreted as left as un-encode, thus read on Un-encoded Code Unit).
Regarding Claim 7, Steiner as modified by Horsley and Willner teach the method of encoding/decoding as explain in the rejection of claim 1, also teach method of creating order out of digital data information, whether random or not, being characterized by a descriptive language that is used to describe the traits or characteristics or relations of any digital data set using the terminology for describing the traits or characteristics or relations of Code Unit, Processing Unit, Super Processing Unit and Un-encoded Code Unit (Willner teaches encoding different versions 
Regarding Claim 42, Steiner as modified by Horsley and Willner teach the method of encoding/decoding as explain in the rejection of claim 1, thus it read on Use of CHAN FRAMEWORK for the purpose of encryption/decryption or compression/decompression or both as claimed (see the rejection of claim 1).
Regarding claim 49, Steiner as modified by Horsley and Willner teach the method of encoding/decoding as explain in the rejection of claim 1, also teach a method of parsing digital data set, whether random or not, for collecting statistics about digital data set for the purpose of encoding and decoding, characterized by using design and schema of data order defined under CHAN FRAMEWORK (Willner teaches encoding different versions of the video content in accordance with different decoding-complexity with different decoding-complexity profiles, paragraph [0192]).
Regarding claim 59, Steiner as modified by Horsley and Willner teach the method of encoding/decoding as explain in the rejection of claim 1, also teach Coders designed using CHAN FRAMEWORK, being characterized by that the unique code values of the Code Units, Processing Units and Super Processing Units have more than one bit size or bit length or have different bit sizes or bit lengths according to the design used (Steiner, Fig. 7 and 8 illustrate multiple component units for processing data in process of encoding and decoding; further teach for multi-dimensional folded BCH codes, the intersection bit-set length may change, as the component codes on the same dimension may differ in their length, thus it read on Coders designed using CHAN FRAMEWORK, being characterized by that the unique code values of 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168